IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 10, 2008
                                       No. 07-30408
                                                                      Charles R. Fulbruge III
                                                                              Clerk




JESSE RONALD JORDAN,
Individually and as Personal Representative of the Estate of David Jordan,

                                                  Plaintiff-Appellant,
v.

CONSOLIDATED GRAIN & BARGE, INC.,

                                                  Defendant-Appellee.




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                                 No. 2:05-CV-4027




Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       A relative of David Jordan, a worker killed when he fell off a barge and
drowned, sued the owner of the facility, Consolidated Grain & Barge, Inc. The


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-30408

district court granted summary judgment for the defendant.
      We have reviewed the briefs, pertinent portions of the record, and the ap-
plicable law and have heard the arguments of counsel. We agree with the con-
clusion that the defendant owed no duty to Jordan under the circumstances.
The summary judgment is AFFIRMED, essentially for the reasons given by the
district court.




                                       2